Citation Nr: 0207394	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  95-41 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for status post C4-5 anterior cervical 
diskectomy and fusion with bilateral C4-5, C5-6, right 
partial hemilaminectomy and foraminotomy with residual scars 
of anterior and posterior neck (chronic neck and shoulder 
pain).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbar strain with degenerative disc 
disease.

3.  Entitlement to service connection for chondromalacia of 
the left knee.

4.  Entitlement to service connection for a left shoulder 
injury.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for Meniere's disease.

8.  Entitlement to a separate compensable rating for scars of 
the anterior and posterior neck.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  

(The issue of entitlement to service connection for headaches 
will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to December 
1994.  

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for headaches pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

The veteran has indicated that he has intended to pursue his 
claim of service connection for a thyroid disorder.  That 
claim is not in appellate status and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's status post C4-5 anterior cervical 
diskectomy and fusion with bilateral C4-5, C5-6, right 
partial hemilaminectomy and foraminotomy with chronic neck 
and shoulder pain, is manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
neuropathy and characteristic pain and muscle spasm 
appropriate to the site of the diseased discs with little 
intermittent relief.  

2.  The veteran's residual scars of the anterior and 
posterior neck are not painful, tender on objective 
demonstration, ulcerated or poorly nourished, disfiguring, 
functionally limiting, or otherwise productive of a separate 
rating.  

3.  The veteran's lumbar strain with degenerative disc 
disease is manifested by full range of motion, a negative 
lumbosacral spine X-ray, and not more than mild symptoms of 
intervertebral disc syndrome.  

4.  There is no left shoulder injury that is related to 
service or to any incident of service.

5.  Left knee chondromalacia has not been shown to be related 
to the veteran's active service or to any incident of 
service.  

6.  Hearing loss has not been shown to be related to the 
veteran's active service or to any incident of service.

7.  Tinnitus has not been shown to be related to the 
veteran's active service or to any incident of service.  

8.  Meniere's disease has not been shown to be related to the 
veteran's active service or to any incident of service.

9.  The veteran's service-connected disabilities include the 
cervical spine disorder, evaluated as 60 percent disabling as 
a result of this decision, gastroesophageal reflux disease, 
evaluated as 30 percent disabling, lumbar strain with 
degenerative disc disease, evaluated as 10 percent disabling, 
the combined evaluation for the veteran's service-connected 
disabilities is 80 percent.  

10.  The veteran last worked in the Navy in December 1994 as 
a boatswain mate.  He has a high school education.  

11.  The veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for status 
post C4-5 anterior cervical diskectomy and fusion with 
bilateral C4-5, C5-6, right partial hemilaminectomy and 
foraminotomy with chronic neck and shoulder pain and residual 
scars, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5293 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain with degenerative disc disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5293, 
5292, 5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

3.  The criteria for a separate 10 percent rating for 
residual scars of the cervical spine are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7800, 7803, 7804, 7805 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

4.  A left shoulder injury was not incurred in or aggravated 
in active military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

5.  Chondromalacia of the left knee was not incurred in or 
aggravated in active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

6.  Meniere's disease was not incurred in or aggravated in 
active military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

7.  Hearing loss was not incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

8.  Tinnitus was not incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

9.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  
During the development of his claim, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims in letters provided by VA to the veteran as well as in 
the statements of the case and the supplemental statements of 
the case issued throughout the development of the claims.  
Thus, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  
Available service medical records have been obtained and 
associated with the claims folder.  The veteran has been 
afforded various VA examinations.  He was afforded the 
opportunity to provide testimony at a hearing before the 
undersigned Board member at the RO.  All identified medical 
documents noted by the veteran were sought.  Therefore, VA 
has also satisfied its duty to assist the veteran in the 
development of his claims.

The veteran's initial claim was dated in December 1994.  
Service connection was granted in a July 1995 rating 
decision, and a 40 percent disability rating was assigned for 
status post C4-5 anterior cervical diskectomy and fusion with 
bilateral C4-5, C5-6, right partial hemilaminectomy and 
foraminotomy with residual scars of anterior and posterior 
neck, chronic neck and shoulder pain, effective from December 
1994.  Service connection was also granted for lumbar strain 
with degenerative disc disease, with a 10 percent rating 
assigned, effective from December 1994.  At that time, 
service connection for chondromalacia left knee, left 
shoulder injury, migraine headaches, bilateral hearing loss 
and tinnitus was denied.  Entitlement to TDIU was initially 
denied in October 1995, and service connection for Meniere's 
disease was denied in March 1997.  

II. Rating Issues

Relevant laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).

The appeal, in part, being from the initial ratings assigned 
upon awarding service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected cervical disc disease and 
lumbosacral strain with degenerative disc disease have 
evaluated under Diagnostic Code (DC) 5293 pertaining to 
intervertebral disc syndrome.  DC 5293 provides that 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
warrants a 40 percent rating.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating.  Mild intervertebral disc syndrome is rated at 10 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Evaluation of status post C4-5 anterior cervical diskectomy 
and fusion with bilateral C4-5, C5-6, right partial 
hemilaminectomy and foraminotomy with residual scars of 
anterior and posterior neck (chronic neck and shoulder pain).

The veteran injured his cervical spine during a fall onboard 
ship in service.  He underwent two cervical fusions in 
service.  His DD Form 214 reflects that he was placed on the 
temporary disability retired list in December 1994.  In a 
Naval Physical Evaluation Board report dated in February 
2000, he was found to be physically unfit for service as a 
result of his limitation of motion of the cervical spine, 
chronic neck and shoulder pain, status post anterior cervical 
fusion and discectomy, hemilaminectomy and foraminotomy.  He 
was considered 30 percent disabled.  

The veteran's service-connected cervical spine disability is 
manifested by signs and symptoms consistent with a 60 percent 
evaluation.  That is, there is pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with neuropathy 
with characteristic pain and demonstrable muscle spasm, as 
well as other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  In this regard, the 
Board observes that both the records from the Institute for 
Pain Management (IPM) as well as the VA examinations show 
considerable complaints of pain with little intermittent 
relief.  There is a history of taking considerable medication 
for pain management since service.  Moreover, the veteran 
demonstrated reduced range of motion on the examinations for 
the IPM in October 2001 and January 2002.  It is also noted 
that the veteran's MRI dated in June 1999 reflected 
degenerative spurs encroaching upon the neural foramina from 
C3 through C7.  The IPM doctor observed that this was 
objective support for the veteran's reports of pronounced 
pain and limitation of motion of the neck and arms.  Such 
complaints were noted in the veteran's testimony before the 
undersigned Board member.  Moreover, VA examination reports 
and VA treatment records are replete with reference to 
chronic pain, numbness and limitation consistent with that 
described in the IPM report.  It is noted that VA examination 
in February 1995 found the veteran to be obviously in very 
severe discomfort and pain at any attempts to move about.  
The degenerative disc disease was considered severe at that 
point, and has remained so as noted in subsequent examination 
in September 1997, although there was an additional 
examination in January 1997 indicating less severity.  

Overall, the Board finds that the preponderance of the 
evidence supports a finding of pronounced intervertebral disc 
syndrome productive of a 60 percent rating under DC 5293.  
The Board would point out that, as there is no evidence of 
residuals of a fracture of the vertebra, with cord 
involvement, bedridden, or requiring long leg braces (the 
criteria for a 100 percent evaluation under Diagnostic Code 
5285); or complete bony fixation (ankylosis) of the spine at 
an unfavorable angle (the criteria for a 100 percent 
evaluation under Diagnostic Code 5286), there is no basis for 
a schedular evaluation in excess of 60 percent for the 
veteran's cervical spine disability.

The U. S. Court of Appeals for Veterans Claims held in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is already rated at the maximum schedular evaluation under 
Diagnostic Code 5293.  In short, the evidence of record is 
consistent with an evaluation of 60 percent, and no more, for 
the veteran's service-connected cervical spine disorder under 
Diagnostic Code 5293.

Separate evaluation for residual scars of the cervical spine

In essence, the veteran urges that the surgical scars on his 
neck are productive of various disabilities, and that they 
essentially should be considered separately.  In this regard, 
except as otherwise provided in the VA's Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2001).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14 (2001).  In Esteban, 
the Court ruled that the veteran, who had residuals of injury 
to the right side of his face, was entitled to separate 
ratings for disfigurement, a painful scar, and muscle injury.  
Thus, as a matter of law, the appellant was entitled to 
combine his 10 percent rating for disfigurement under 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001) with an 
additional 10 percent rating for tender and painful scars 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001), and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under 38 C.F.R. § 4.71a, Diagnostic Code 
5325 (2001).  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.

Under the Diagnostic Code 7800, a 10 percent evaluation is in 
order where a scar is moderately disfiguring and involves the 
head, face or neck.  A noncompensable rating is for 
application under this provision when the scar is only 
slightly disfiguring.  Diagnostic Code 7803 provides a 10 
percent evaluation for superficial poorly nourished scars 
with repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation is warranted for superficial scars, which 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 instructs that scars may be evaluated on 
the basis of any related limitation of function of the body 
parts, which they affect.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001).

The Board finds that the veteran's scars of the neck do not 
warrant a separate evaluation.  They are in fact not 
symptomatic, as evidenced by virtually all of the relevant VA 
examination reports.  Rather, they have been specifically 
noted to be well-healed and non-tender.  They are not noted 
to be disfiguring, ulcerated or poorly nourished, and not 
objectively painful.  Thus, pursuant to Esteban, the Board 
finds that the veteran is not entitled to a separate 10 
percent rating for the scars under Diagnostic Code 7804, 
7800, 7803, or 7805.  


Lumbar strain with degenerative disc disease 

The veteran testified that his lumbar disc disease is 
productive of pain and limitation of range of motion.  A 
report of VA examination in February 1995 reflects that the 
veteran had pain with bending more than 30 degrees and with 
leaning to the left or right.  Straight leg raising was 
positive bilaterally at 40 degrees.  No sensory loss was 
noted.  He had difficulty going from lying to sitting.  The 
diagnosis was degenerative disc disease, lumbosacral spine.  

Reports of VA orthopedic examination in January 1997 and 
September 1997 revealed no significant abnormalities of the 
lumbar spine.  In September 1997, a decision on a clothing 
allowance was deferred by VA because although the veteran had 
been issued a lumbar corset, he did not show any wear and 
tear on his clothing.  

A private treatment record dated in May 1998 shows a finding 
of low back pain with radiculopathy.  

The veteran underwent multiple VA examinations in July 1998.  
Examination of the spine revealed that the veteran had 
recently had an MRI at a VA facility which showed a bulging 
at L5-S1.  Examination of the veteran's spine was within 
normal limits, with no localized tenderness or muscle spasm.  
Range of motion was full, straight leg raise and Patrick's 
and neurological examination of the lower extremities were 
normal.  X-rays of the lumbosacral spine were negative with 
no change since October 1995.  

The aforementioned reports of the IPM dated in October 2001 
and March 2002 show degenerative disc disease as well as low 
back strain reportedly dating to 1990.  

The Board finds that the veteran's lumbar strain with 
degenerative disc disease warrants a 10 percent rating 
because at all relevant times it was productive of no more 
than mild symptoms.  The majority of the findings even when 
viewed in light of some objective evidence of disc pathology, 
still do not indicate a degree of disability greater than 
that contemplated by the current rating.  The findings 
essentially fail to demonstrate moderate intervertebral disc 
syndrome.  DC 5293 provides that moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating, while mild intervertebral disc syndrome is rated at 
10 percent.  

The Board has considered a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, the DeLuca criteria do not provide for a 
higher evaluation for the veteran because there are no 
objective indicators consistent with these functional 
limitations.  Furthermore, the Board has also considered 
other diagnostic codes, however, there is neither moderate 
limitation of motion nor muscle spasm on extreme forward 
bending, nor loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5295, 5292 (2001).

Additional consideration

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disabilities at issue warrant 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that either his service-connected cervical spine or 
lumbar spine disorders has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  

TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).  Consideration may be given to 
a veteran's level of education, special training, and 
previous work experience, but age and the impairment caused 
by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2001).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001).  

In this case, the veteran's service-connected disabilities 
include a cervical spine disorder, evaluated as 60 percent 
disabling and lumbar strain with degenerative disc disease 
evaluated as 10 percent disabling, and gastroesophageal 
reflux disease, evaluated as 30 percent disabling.  The 
combined disability evaluation is thus 80 percent under 38 
C.F.R. § 4.25 (2001).

The Board observes that the veteran's combined service-
connected disability rating of 80 percent with at least one 
disability rated at 40 percent or more meets the minimum 
criteria for consideration for entitlement to TDIU under 
38 C.F.R. § 4.16, and the question thus becomes whether the 
veteran's educational and employment background, along with 
the medical evidence of record, support entitlement to TDIU.  
In this regard, the Board observes that, the veteran has 
indicated that he has not worked since 1994 and that he had 
completed high school.  He has reported that he was a 
boatswain's mate in service.  Additionally, the Board has 
considered the recent reports from the Institute for Pain 
Management which indicate that the veteran is unable to work 
primarily due to his cervical spine disability.  Finally, the 
Board has considered the two determinations of the Social 
Security Administrations' Office of Hearings and Appeals.  It 
is noted that the veteran was found disabled due to a variety 
of disabilities, including primarily his low back and 
cervical spine disabilities, in November 1996.  In a January 
2002 determination, it was found that the veteran remained 
disabled, however, it was found that the veteran's cervical 
spine disability alone was sufficient to render him incapable 
of sustained work activity and thus unemployable.  The Board 
observes that there is medical evidence of record consistent 
with this finding.  There is no probative  evidence to the 
contrary.  

As such, given the veteran's service-connected disability 
evaluations in this case and the opinion from the Institute 
for Pain Management doctor, the Board finds that the evidence 
supports the claim of entitlement to a TDIU.  Therefore, 
considering the entirety of the record, the Board finds that 
the criteria for entitlement to a TDIU have been met.

III.  Service Connection Claims

Relevant Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Additionally, certain chronic diseases, 
including sensorineural hearing loss and arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

Left shoulder disability, left knee chondromalacia

The veteran asserts that he injured his left shoulder when he 
injured his neck in service.  He also urges that he injured 
his left knee.  Service medical records do show that the 
veteran was treated for soft tissue injury to the shoulder on 
several occasions following his fall on ship.  His left arm 
was placed in a sling.  There was no treatment for 
chondromalacia of the left knee.  A report of VA examination 
dated in February 1995 reveals pain in the left shoulder and 
severe daily headaches described by the veteran as migraines.  
It was noted that he reportedly suffered a twisting injury to 
the left knee in 1992.  The diagnosis included history of 
contusion, right shoulder, migraine headaches, and 
chondromalacia, left knee.  

VA outpatient treatment records dated from February to July 
1996 show complaints of pain in the shoulders and knees, 
along with reports of severe headaches.  

Reports of VA examination dated in January 1997 reveal 
complaints of severe pain in the right deltoid area and 
difficulty raising the right arm.  

A report of VA orthopedic examination dated in September 1997 
reveal findings of cervical radiculitis.  VA examination 
dated in July 1998 revealed complaints of pain in both knees.  
Examination revealed no pertinent findings.  However, VA 
outpatient treatment records dated from July 1998 to January 
1999 show complaints of left knee pain.  An MRI in January 
1999 revealed lateral and medial meniscal tears.  He reported 
that he had twisted the knee in November 1998.

The aforementioned reports from the Institute for Pain 
Management show that the veteran has chronic pain due to 
multiple medical problems, including internal derangement of 
the left knee, migraine headaches, and Meniere's disease.  

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Based on its review of the record, the Board concludes that 
the evidence neither supports nor is it evenly balanced for 
and against the claims of entitlement to service connection 
for a left shoulder injury nor left knee chondromalacia.  
There is no separate and distinct actual left shoulder 
pathology independent of any service-connected disability 
that has been linked, by medical evidence, to service.  The 
injury in service does not appear to have developed into a 
disability of the left shoulder, according to the medical 
record.  There is no current diagnosis of a left shoulder 
injury related to service.  Rather, any current pain has been 
largely attributed to the service-connected cervical spine 
disability.  

Moreover, there is no medical evidence linking the current 
left knee chondromalacia to service.  Although the veteran 
has alleged injury in 1992 in service, there is no record of 
such an injury in service.  The medical records do not show 
continuity of symptomatology, nor does a medical provider 
link a current condition to service.  Further, the veteran 
reported left knee injury occurring in 1998.  As such, the 
preponderance of the evidence is against these claims, and 
they must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

Meniere's disease, hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

Service medical records reveal no hearing loss, tinnitus or 
Meniere's disease.  The veteran did undergo routine hearing 
evaluations, but none of these showed hearing loss. 

The veteran underwent a VA examination in February 1995.  At 
that time, he reported decreased hearing for the past 4 or 5 
years.  He reported he was exposed to gunfire aboard ship in 
service.  A hearing test revealed hearing grossly within 
normal limits.  Puretone threshold in decibels (dB) were as 
follows:  Right ear, 25 dB at 500 Hertz, 20 dB at 1000 Hertz, 
30 dB at 2000 Hertz, 25 dB at 3000 Hertz and 25 dB at 4000 
Hertz; Left ear, 25 dB at 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz and 4000 Hertz.  Speech recognition scores were 
94% in the right and 96% in the left ear.  

VA examination dated in January 1997 revealed findings of 
Meniere's disease and tension headaches.  The veteran 
described episodes of dizziness, sharp throbbing headaches 
and a feeling that the room was spinning.  

Outpatient treatment records dated in February to July 1998 
show complaints of headaches, blurred vision, and other 
unrelated complaints.  The assessment in July 1998 was 
chronic pain syndrome/somatization and depression.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence as a whole neither supports the claim nor is it in 
equipoise.  With regard to hearing loss, the Board notes that 
the veteran does not have hearing loss by VA standards.  See 
38 C.F.R. § 3.385.  Moreover, there is no finding of tinnitus 
in service, nor is there any probative medical evidence 
linking tinnitus to service.  The veteran's assertions are of 
insufficient probative weight in the context of the negative 
medical record.  Furthermore, there is no finding of 
Meniere's disease in service, or for several years following 
service.  There is no medical opinion or continuity of 
symptomatology or medical opinion which demonstrates that the 
current Meniere's disease is linked to service.  

The Board does not dispute that the veteran may have been 
exposed to excessive noise during his active military 
service.  However, there is no indication that this resulted 
in hearing loss or tinnitus.  It is significant to note that 
none of the examiners have opined that the veteran has 
hearing loss due to service.  Thus, the Board concludes that 
neither hearing loss nor tinnitus nor Meniere's disease were 
incurred during his active military service.  Thus, service 
connection for these disorders is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A 60 percent rating for status post C4-5 anterior cervical 
diskectomy and fusion with bilateral C4-5, C5-6, right 
partial hemilaminectomy and foraminotomy is granted, subject 
to the laws governing the award of monetary benefits. 

A separate 10 percent evaluation for residual scars of 
anterior and posterior neck is denied.

An increased evaluation for lumbar strain with degenerative 
disc disease is denied.  

Service connection for a left shoulder injury is denied.  

Service connection for chondromalacia of the left knee is 
denied.  

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for Meniere's disease is denied.

A total disability rating based on unemployability due to 
service-connected disabilities is granted subject to the laws 
governing the award of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

